             Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                              |
UNITED STATES OF AMERICA                      |
                                              |
        v.                                    |       Docket No. 1:21-mj-07091-JCB
                                              |
MASSIMO MARENGHI                              |
                                              |


                DEFENDANT’S MOTION FOR RELEASE ON CONDITIONS

        The defendant, Massimo Marenghi (“Marenghi”), by and through undersigned counsel,

hereby respectfully opposes the government’s motion to detain him pending adjudication of the

criminal charge against him and moves this Honorable Court to release him on conditions, pursuant

to 18 U.S.C. § 3142(a)(2). As grounds therefor, Marenghi avers the government is unable to

satisfy its burden to establish by clear and convincing evidence that the combination of conditions

proposed herein will not “reasonably assure the appearance of [Marenghi] as required and the

safety of any other person and the community.” 18 U.S.C. § 3142(f)(2). Specifically, Marenghi

submits the following specific conditions of release amply satisfy the bail statute:

       He is subject to GPS monitoring, to include an exclusion zone for the entirety of the city
        of Malden.

       He resides with his father Franz (77) and his mother Tina (75) at their Cape Cod residence,
        located at 84 Uncle Rolf Road in Dennisport, MA1, where he shall remain on 24-hour home
        confinement, except for medical, mental health/counseling, and legal appointments with
        advance notice to U.S. Pretrial Services.

       He is subject to the third-party suretyship of his mother and father.




1
 According to the website distance-cities.com, the driving distance between Dennisport and
Malden, MA is 85 miles; driving time is 1 hr. 37 minutes, if non-stop.
                                                  1
          Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 2 of 9




      He attends bi-monthly telemedical appointments with his pre-existing mental health and
       substance abuse counselors.

   •    He surrenders his U.S. Passport and not apply for a new one if expired.

      He signs a $25,000 unsecured appearance bond; and

      He stays away from, and has no contact with, any witness in connection with the above-
       numbered matter.

                                       APPLICABLE LAW

       Marenghi has been charged by way of criminal complaint which alleges he made use of

interstate commerce facilities in the commission of murder-for-hire, in violation of 18 U.S.C. §

1958. ECF#1. The government has moved to detain Marenghi pending trial on the grounds that he

is both a risk of flight and that he presents a safety risk to his ex-wife, the subject of the alleged

murder-for-hire plot. As this Court recently explained:

       Under the Bail Reform Act, a defendant may only be detained pending trial if the
       government establishes either by clear and convincing evidence that the person
       poses a danger to the safety of any other person or the community if released, or by
       a preponderance of the evidence that the person poses a serious risk of flight. If
       there is some risk, the Court should consider whether a combination of release
       conditions will serve as a reasonable guard.

       In determining whether suitable release conditions exist, the judicial officer must
       take into account the following: (1) the nature and circumstances of the offense
       charged; (2) the weight of the evidence against the person; (3) the history and
       characteristics of the accused, including family ties, employment and other factors;
       and (4) the nature and seriousness of the danger posed by the person’s release. Each
       of these factors must be weighed, and the decision on whether to release is an
       individualized one.

United States v. Marrero, No. CR 19-10459-RWZ, 2020 WL 2520109, at *1 (D. Mass. May 4,

2020), citing 18 U.S.C. §§ 3142(f), (g) & United States v. Patriarca, 948 F.2d 789, 791-94 (1st




                                                  2
          Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 3 of 9




Cir. 1991) (internal quotations omitted).2

                                             ARGUMENT

    A. Marenghi’s Background and Circumstances

       Marenghi is a 54 years-old life-long resident of Malden, Massachusetts. At the time of his

arrest, he had been living with his septuagenarian parents in their Malden residence since

approximately 2019 when his marriage became fractured. A former driver for Uber and Lyft, he

has been unemployed for nearly a year, partially due to the COVID-19 pandemic—but this appears

to have merely hastened the inevitable. Marenghi is mostly disabled due to chronic, long-term

back and nerve pain occasioned by degenerative disc disease which has become so severe that he

currently requires the use of a walker, as well as frequent steroid injections for pain treatment.

Now in his mid-fifties, he arrived at this point having survived two (2) motorcycle crashes (the

first of which resulted in nine (9) broken toes, shattered right patella and a broken femur, which

required the surgical insertion of a metal rod for stabilization) and a serious fall from his roof. As

so often happens, treatment for pain management led to an opioid addiction which, in turn appears

to have led to a major depression diagnosis.

       Marenghi, however, has made efforts to overcome these setbacks. He actively sought

substance abuse counseling which he had been attending regularly on a bimonthly basis and until

his arrest had been taking suboxone, the combination of which managed to bring his addiction

under control. He also sought mental health treatment from two (2) providers and had been




2
 Notably, the government does not enjoy the benefit of the rebuttable presumption in favor of
Marenghi’s detention because none of the prerequisites to its application, see 18 U.S.C. §
3142(e)(3)(A)-(E), appear to apply.


                                                  3
          Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 4 of 9




attending therapy sessions a total of three (3) times a week. 3 As referenced above, he also sought

help with pain management, through physical therapy, steroid injections in his neck and back, and

chiropractic treatments.

       This physically ruined man now appears before this Honorable Court with a devoted family

standing behind him. His sisters, and elderly parents, for example, helped privately retain

undersigned counsel on the heels of their brother’s, and son’s, arrest. When undersigned counsel

asked one of his sisters what she knew about her brother’s medical history, she replied with a bullet

point list of not only his conditions and medications, but also the names and contact information

for the myriad medical professionals he sees. 4 Another sister offered him residency in her Peabody

home, with her and her husband serving as third party surety; his brother offered him potential

residency in Lynn. In sum, Marenghi is supported by people who want to see him well again,

people who undersigned counsel considers to be not only well-positioned to keep him on the



3
  In addition to major depression, Marenghi has been diagnosed with post-traumatic stress disorder
(PTSD) and obsessive-compulsive disorder (OCD), for which he had been prescribed
Paroxetine—a serotonin reuptake inhibitor (SSRI)—in connection with his mental health
treatment.
4
  Undersigned counsel has submitted record requests to Marenghi’s various medical providers on
an expedited basis but does not anticipate they will be received as of the scheduled detention
hearing. However, a “Problem List” and “Active Med List” was received from Marenghi’s primary
care physician, Dr. Laura Carman. See Tufts Medical Center Problem List & Active Med List,
attached hereto as Exhibit A. This reflects some of the diagnoses (e.g., hypertension, major
depression, anxiety disorder, degenerative disc disease, opioid abuse, chronic pain) and
prescriptions (suboxone) referenced herein. Additionally, some records have been received from
Blake Medical LLC and CDI Diagnostic Imaging which reflect the severity of his back injuries
and a history of hypertension which had been treated with Lisinopril (an ACE inhibitor). See Blake
Medical LLC, Office Visit Notes, attached hereto as Exhibit B; CDI Diagnostic Imaging, Lumbar
MRI Examination, attached hereto as Exhibit C. Moreover, it should be noted that both of his
sisters, as well as his parents, have repeatedly described the defendant as “mentally slow”; while
undersigned counsel does not have formalized mental health/acuity training, he has personally
observed indications of slower than average mental processing skills during his remote-access
contacts with the defendant to date.


                                                 4
          Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 5 of 9




straight and narrow, but who are clearly invested in his well-being and reliable enough to be

counted on to report any lapses or violations of any order imposed by the Court. His parents are

proffering a stable home for him to return to, far removed from the Malden area, in which they

agree to remain in residence during the pendency of his case, should he be released on the

conditions herein imposed. The defendant already has mental health and substance abuse

professionals available to him, who know his history and are well-suited to address the change in

his circumstances. With the body of a 90 year old, 5 no financial-resources, and noticeably limited

mental capacity, he poses no threat under the proffered conditions.

    B. The Government Is Unable to Meet Its Burden

       In its “assessment of danger,” U.S. Pretrial Service’s bail memorandum cites, inter alia,




5
  Although Marenghi does not appear to have any COVID-19 co-morbidities which the Centers
for Disease Control and Prevention (CDC) has determined pose an increased risk for severe illness
from the virus, he does have a history of hypertension. See Ex. A, B. Indeed, he was taken to
Whidden Hospital by the Everette Police Department on the night of his arrest due to chest pain
and was placed in observation by medical staff at Wyatt due to dizziness and high blood pressure
readings. Relatedly, Marenghi’s father had a stroke last year and suffers from heart disease (atrial
fibrillation); his sister reports that virtually all the aging men in her family have either died from
heart disease or have conditions related thereto and his father reports two of his brothers died from
heart ailments. The CDC has cautioned that persons with hypertension, family histories with heart
disease or are overweight “might be at an increased risk for severe illness from the COVID-19
virus.” See People with Certain Medical Conditions, CDC (available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html). Such risk is exacerbated by the defendant’s admitted 2-3 pack per day cigarette
smoking habit.

In sum, Marenghi’s continued detention at Wyatt, a facility yet have vaccinated a single
inmate/detainee (per Vaccination Stats from the USMS today, as forwarded by the FDO), presents
a cognizable risk to his physical safety, given his significant personal and family medical history
and the periodic re-emergence of the COVID-19 virus within the facility, which according to
family members has resulted in detainees in the cells on either side of him currently being COVID
positive. Currently, Wyatt houses nineteen (19) detainees who are positive for COVID-19; the
Plymouth County and Norfolk County correctional facilities have over ninety (90) positive cases,
each.


                                                  5
          Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 6 of 9




“prior arrests and convictions,” “pretrial, probation, parole, or supervised release compliance,” and

a “pattern of similar criminal activity history” to buttress its recommendation that Marenghi not

be released. These categories appear entirely misplaced. Marenghi’s criminal record, as set forth

in the bail memorandum, neither reflects he was ever arrested in connection with any of the charges

set forth therein nor that he has ever been convicted of an offense. 6 Indeed, contrary to what US

Pretrial Service’s bail memorandum may claim, his record reflects continuous compliance with

conditions of pretrial release and probation; for each of his three (3) CWOF’s Marenghi was placed

on probation (for a full year in one case) and the matters were ultimately dismissed presumably

because he complied with its terms. Similarly, U.S. Pretrial Services makes note of the fact that he

has “two default warrants” associated with alleged restraining order violations. While this is

technically true, the docket sheet for both matters7 reflect Marenghi appeared as required while

these matters have been pending and that those warrants all issued in each case during a court

event on February 1, 2021, after he was arrested and held on the instant charges and therefore

physically precluded from appearing. 8 If anything, his record establishes a reliability of

compliance once brought within the ambit of a given court’s jurisdiction.


6
 He did receive continuations without finding (“CWOF”) for trespassing when he was 17 and for
motor vehicle license plate/compulsory insurance related offenses.
7
 Commonwealth v. Marenghi, 2050CR406, Docket Sheet, attached hereto as Exhibit D;
Commonwealth v. Marenghi, 2050CR892, Docket Sheet, attached hereto as Exhibit E.
8
  Moreover, it does not appear these cases are grounded in the kind of “domestic violence” U.S.
Pretrial Services has suggested in its memorandum. Court documents filed in connection with the
Docket 2050CR406 state that it was alleged Marenghi violated the restraining order because he
“dr[ove] past [the complainant’s] workplace, pull[ed] over, stop[ped] and wave[d].” In a
similar vein, the Commonwealth’s motion to revoke Marenghi’s bail on the first complaint when
he appeared for arraignment on the second one was denied by the Hon. Emily A. Karstetter.
See Ex. E. In undersigned counsel’s experience, had the second alleged violation been
more akin to “domestic violence,” the Commonwealth’s motion almost certainly would have
been allowed.
                                                 6
           Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 7 of 9




       The remaining factors identified by U.S. Pretrial Services also weigh in favor of

Marenghi’s release. His mental health and substance abuse history reflects a struggle with major

depression and opioid dependence. We, as a country, however, do not use a person’s suffering

with a mental defect or their past struggles with addiction as a basis for deprivation of liberty—

particularly not when such person has independently sought and continued with counseling and

medical treatment. Again, that Marenghi has followed the advice and aid of his medical

professional further establishes his ability to comply with orders.

       There is no dispute that the charges Marenghi faces, as well as the alleged underlying

conduct, are of the utmost seriousness. But the nature of this conduct when considered in

conjunction with Marenghi’s physical characteristics further establishes the safety concerns here

are remote when weighed within the parameters of the proposed conditions on which he would be

released. Marenghi currently requires use of a walker, suffers from chronic pain, and is overweight;

he is simply physically incapable of activity that could potentially pose a risk to any other person.

The risks raised by the alleged underlying offense conduct here—an attempt to convince another

to do violence on his behalf—are sufficiently mitigated for purposes of bail considerations by the

conditions proposed herein which include, inter alia, a.) GPS monitoring, b.) 24/hour lock down

house arrest, c.) no use of phones or internet except as required for legal/medical, d.) and complete

exclusion for any purpose from the city where the sole alleged victim in this case still resides—all

while overseen by third-party sureties at a residence far removed from her current domicile. It is

respectfully submitted that the question before the Court is not whether Marenghi is alleged to

have done something reprehensible, or merely whether the underlying conduct posed grave risks

to another. Rather, the question is instead whether evidence of that conduct is sufficient to establish

by clear and convincing evidence that the combination of conditions proposed herein are not



                                                  7
           Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 8 of 9




enough to ensure the safety of the community and his appearance before the Court. Again

respectfully, it is a far cry from what the government has alleged in the pending criminal

complaint—meeting(s) to discuss a murder-for-hire plot allegedly commissioned by an individual

with insufficient funds to actually pay for it—to presenting him as a continuing threat to potentially

commit another/similar crime while subject to the onerous and strict conditions proposed herein.

       Finally, even were this Court to conclude that Marenghi is likely destined toward

conviction and federal imprisonment on the weight of the evidence as presented by the government

at hearing, quintessential considerations of deterrence and rehabilitation ought to animate this

Court’s decision here. Marenghi’s prospective continued detention constitutes a complete

disruption of both his ongoing mental health, substance abuse counseling/treatment, and chronic

pain management. By contrast, his release on strict conditions will permit him to continue such

counseling and treatment(s) to prepare him for possible long-term incarceration as well as to safely

titrate him from the opioid antagonists he is presently dependent on. Marenghi is a relatively young

man and is facing a maximum penalty of 10 years. If anything, his release into the hands of capable

psychiatric and medical conditions professionals, with whom he has developed relationships of

mutual trust, as well as subjecting him to the watchful eyes of his concerned immediate family-

members, will ensure the long-term safety of the community to a substantially greater extent than

will his detention.

       WHEREFORE, the defendant respectfully requests his motion for release on conditions be

granted.

Dated: February 9, 2021                        Respectfully submitted,
                                               MASSIMO MARENGHI
                                               By and through his attorney,

                                                /s/ R. Bradford Bailey
                                               R. Bradford Bailey, BBO#549749

                                                  8
           Case 1:21-mj-07091-JCB Document 8 Filed 02/09/21 Page 9 of 9




                                                  BRAD BAILEY LAW, P.C.
                                                  44 School Street, Suite 1000B
                                                  Boston, Massachusetts 02108
                                                  Tel.: (857) 991-1945
                                                  Fax: (857) 265-3184
                                                  brad@bradbaileylaw.com


                                           Certificate of Service

         I, R. Bradford Bailey, hereby certify that on this the 9th day of January, 2021, I caused a true copy
of the foregoing Opposition to the Government’s Motion for Detention to be served upon all necessary
parties via CM/ECF system.

                                                   /s/ R. Bradford Bailey
                                                  R. Bradford Bailey




                                                      9
